DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 is being considered by the examiner.
Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Allowable Subject Matter
Even in light of the newly filed IDS, claims 1-3, 6-8, 10-31 and 36-38 remain allowed.
The following is an examiner’s statement of reasons for allowance:
Petersen et al. (US 2002/0042125 A1) disclose a system comprising a cartridge 101 configured to perform an assay (see Fig. 2), the cartridge 101 comprising: 
-a sample unit 103 configured to receive a biological fluid sample;
-a metering channel 105 configured to meter a volume of the biological fluid sample; 
-a mixing chamber 119 configured to be brought into fluidic communication with the metering channel 105 and to receive a portion of the biological fluid sample, wherein the mixing chamber 119 comprises a lysing assembly (e.g. beads 94) configured to lyse cells present in the biological fluid sample (see [0068] and Fig. 20);

-a reaction well 143 (see [0096] disclosing that chambers are formed as wells) in fluid communication with the reagent chamber 109, the reaction well 143 comprising a reactant (see [0075]) that generates an optical signal in response to reacting with an analyte present in the biological fluid sample mixture (see [0117]);
-a reader assembly 211 configured to receive the cartridge 101 and configured to detect the optical signals (see [0020], [0118] and Fig. 3); and
-a communication assembly (e.g. IR link, see [0116]) for transmitting data to an external device. 
However, Petersen et al. do not disclose a channel comprising a burstable seal, or a plurality of reaction wells in fluid communication with the reagent chamber, as recited in independent claims 1 and 14. Based on the disclosure of Petersen et al., there is no motivation to modify the cartridge to arrive at the claimed inventions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PAUL S HYUN/Primary Examiner, Art Unit 1797